*221Decided February 23, 1897.
On Rehearing.
Opinion by
Mr. Justice Bean.
3. However willing we might be to accommodate counsel, the question as to what portion of the road taxes collected from theproperty and inhabitants of Oregon City shall be under the exclusive control and direction of the municipality cannot be determined in. a mandamus proceeding against the county treasurer. The law under which the tax was levied and collected makes the County Court the tribunal to determine that question in the first instance, and it is only on an appeal regularly brought to this court that we can review its decision.
4. Nor do sections 6 and 7 of the act of February 21, 1893 (Laws 1893, p. 116) have any application to this case. These sections have reference only to the collection and custody of taxes collected by the county officers for the district or municipality for which they were levied. The fund in question here, however, was levied and collected by the county under the general law, and the defendant holds it as the agent and officer of the county, and cannot be compelled to pay any portion of it over to the city without an order from the County Court authorizing him to do so. A writ of mandamus can issue only to compel the performance of an act which the law specially enjoins as a duty resulting from an office, trust, or station (Code, § 593)> and without an order of the County Court determining what portion of the road taxes collected shall be apportioned to the road districts within Oregon City, it is clear the law does not specially enjoin upon the defendant the payment of any portion thereof to the municipality as a duty resulting from his office.
Rehearing Denied.